                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELAWARE

      F'REAL FOODS, LLC and
      RICH PRODUCTS
      CORPORATION,

                             Plaintiffs,

                v.                                  Civil Action No. 16-41-CFC

      HAMILTON BEACH
      BRANDS, INC. and HERSHEY :
      CREAlVIERY COMPANY,

                             Defendants.:


                            MEMORANDUM ORDER

      WHEREAS, Plaintiffs filed motions for summary judgment "on the

following issues: (1) direct infringement by Defendants of Claim 21 of freal's

U.S. Patent No. 7,520,662 [the "#662 patent"]; (2) direct infringement by

Defendants of Claim 15 of freal's U.S. Patent No. 7,144,150; (3) Defendants'

defenses related to incorrect inventorship for f real' s self-cleaning blender patents,

and related counterclaims; (4) Defendants' defenses related to public use or sale of

the inventions claimed in the asserted self-cleaning blender patents more than one

year before the non-provisional priority date, and related counterclaims; (5)

Defendants' inequitable conduct affirmative defenses and counterclaim; and (6) no
invalidity of Claim 21 of the [#]662 patent in view of Defendants' admissible prior

art" (D.1. 169);

      IT IS HEREBY ORDERED, for the reasons stated in the Court's

memorandum orders dated April 12, 2019 (D.1. 241 and D.I. 242), April 17, 2019

{D.I. 246), and April 18, 2019 (D.I. 247), on this Twenty-second day of April in

2019, that Plaintiffs' motions for summary judgment {D.I. 169) are GRANTED

IN PART AND DENIED IN PART:

       1.    Plaintiffs' motion for summary judgment of "direct infringement by

Defendants of Claim 21 of freal's U.S. Patent No. 7,520,662" is GRANTED. See

D.I. 241.

      2.     Plaintiffs' motion for summary judgment of "direct infringement by

Defendants of Claim 15 offreal's U.S. Patent No. 7,144,150" is GRANTED. See

D.I. 242.

      3.     Plaintiffs' motion for summary judgment on "Defendants' defenses

related to incorrect inventorship for freal's self-cleaning blender patents, and

related counterclaims" is DENIED. See D.I. 247.

      4.     Plaintiffs' motion for summary judgment on "Defendants' defenses

related to public use or sale of the inventions claimed in the asserted self-cleaning

blender patents more than one year before the non-provisional priority date, and

related counterclaims" is GRANTED. See D.I. 246.



                                          2
      5.    Plaintiffs' motion for summary judgment on "Defendants' inequitable

conduct affirmative defenses and counterclaim" is DENIED. See D.I. 247.

      6.     Plaintiffs' motion for summary judgment of "no invalidity of Claim

21 of the [#]662 patent in view of Defendants' admissible prior art" is

GRANTED. See D.I. 247.

      IT IS SO ORDERED.




                             CONNOLLY, UNITED S T ~ DISTRICT JUDGE




                                          3
